Citation Nr: 1045603	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The appellant served in the United States Army National Guard 
(ARNGUS) from November 1963 to November 1969; he has verified 
periods of active duty for training (ACDUTRA) from March 1964 to 
August 1964, August 7 to 21, 1965, May 28 to June 11, 1966, May 
27 to June 10, 1967, August 10 to 24, 1968, and June 14 to 28, 
1969.  He also has three hundred forty-six days of inactive duty 
for training (INACDUTRA) during this period of service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Muskogee, Oklahoma.  The appellant testified before the 
undersigned Veterans Law Judge in June 2010; a transcript of that 
hearing is associated with the claims file.  


FINDINGS OF FACT

1.  On September 21, 2010, the Board issued a decision as to the 
issues of entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  In November 2010, the Board was notified by the VARO in 
Muskogee, Oklahoma that the appellant passed away prior to the 
promulgation of the September 21, 2010 decision.


CONCLUSIONS OF LAW

1.  The Board decision addressing the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus is 
vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 
(2010).  

2.  Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this appeal at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, Pub. 
L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on the 
Board's own motion, when an appellant has been denied due process 
of law or when benefits were allowed based on false or fraudulent 
evidence.  38 U.S.C.A. § 7104(a)(West 2002); 38 C.F.R. § 20.904 
(2010).  

In the present appeal, the Board issued a decision on September 
21, 2010, as to the issues of entitlement to service connection 
for bilateral hearing loss and tinnitus.  The Board was unaware 
at such time that the appellant had, in fact, passed away earlier 
that month.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, the 
Board did not have jurisdiction to adjudicate the merits of the 
appeal.  As such, the September 2010 Board decision must be 
vacated.  Further, this appeal on the merits has become moot by 
virtue of the death of the appellant and must now be dismissed 
for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  




	(CONTINUED ON NEXT PAGE)

ORDER

The Board decision addressing the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus is 
vacated. 

The appeal is dismissed.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


